Citation Nr: 1008330	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
basal cell carcinoma, including status post excision scar 
residuals of basal cell carcinoma (hereinafter "basal cell 
carcinoma".)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO, in pertinent part, awarded 
service connection for status post excision of basal cell 
carcinoma and assigned an initial noncompensable rating 
effective from May 1998.   

The Veteran appealed the original assignment of the 
noncompensable evaluation following the award of service 
connection for basal cell carcinoma.  As such, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

The Board notes the same decision also awarded service 
connection for actinic keratosis and assigned a 10 percent 
rating from May 1998.  The Veteran did not appeal the initial 
rating assigned for actinic keratosis and the May 2002 
decision became final as to this issue.  38 C.F.R. 
§ 20.302(a).

In a January 2003 rating decision, the RO awarded an 
increased 10 percent rating for the service-connected basal 
cell carcinoma retroactive to the original grant of service 
connection.  As the Veteran is presumed to be seeking the 
maximum benefit allowed by law and regulation, and he 
actually maintains that a rating in excess of 10 percent is 
warranted, his claim remains in controversy as less than the 
maximum benefit available has been awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran testified at a Central Office hearing in May 
2004. A transcript of the hearing is associated with his 
claims folder.  The Board informed the Veteran in September 
2008 that the Veterans Law Judge who held the May 2004 
hearing was no longer employed by the Board, and offered the 
Veteran an opportunity for another hearing, which he 
declined.  See response received in November 2008.

In December 2004, the Board remanded the Veteran's appeal for 
further development and adjudication.  After the matter was 
returned to the Board, the Board denied the Veteran's claim 
in January 2006.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the Court issued a Memorandum Decision that 
vacated the January 2006 Board decision and remanded the 
claim to the Board for action consistent with its decision.  
In March 2009, the Board remanded the matter to the RO.  The 
claim has again been returned to the Board, but unfortunately 
it is not ready for appellate disposition.

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the Skin, so that it more 
clearly reflects VA's policies concerning the evaluation of 
scars.  67 Fed. Reg. 54708, 54712 (Sept. 23, 2008).  
Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, this amendment shall 
apply to all applications for benefits received by VA on or 
after October 23, 2008.  As the Veteran filed his claim for 
benefits in May 1998, the amendments are not applicable to 
the instant appeal.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

In March 2009, the Board determined that additional notice 
and evidentiary development was necessary.  As the remand 
orders of the Board were not complied with, further remand is 
mandated due to the RO's failure to follow the directives in 
the Board's remand.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In this regard, the RO was to schedule the Veteran for a VA 
dermatologic examination to determine the current nature and 
severity of the basal cell carcinoma.  The examination was 
accomplished in June 2009; however, the VA examiner did not 
comply with all the remand instructions.  Specifically, the 
examiner failed to indicate whether there were any systemic 
or nervous manifestations associated with the basal cell 
carcinoma.  In addition, the examiner failed to take color 
photographs of the involved areas and instead relied on 
photographs submitted in 2004 and 2007.  This was in direct 
opposition to the Board's remand instructions.  

In addition, the Board would note that while the examiner 
identified the locations of the residual scars from excision 
of the basal cell carcinomas, the examiner also noted the 
presence of actinic keratosis lesions, to include those on 
the scalp, chest, and face.  While this was not contrary to 
the remand instructions as the examiner was asked to identify 
the location of all demonstrated lesions, the examiner 
provided a single percentage (30%) of body surface area 
affected, which included not only the scars, but the actinic 
keratosis identified above.  As the initial rating assigned 
for actinic keratosis is not under appeal, this percentage is 
not adequate for rating purposes, i.e.  when considering all 
applicable rating criteria, to include 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the Board is unable to ascertain 
whether 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected are due to the basal cell 
carcinoma.  Upon Remand, the examiner should attempt to 
clarify the pertinent percentages, if possible.     

Although the examiner noted that the scars did not have 
evidence of deformity or disfigurement, the examiner did not 
specifically note whether the skin disorder produced 
exceptional repugnance, as requested by the Board.  There is 
also no indication as to whether any of the residuals scars 
on the back, shoulders, or forearm are painful or unstable to 
render a determination as to whether they can be separately 
rated and combined in accordance with 38 C.F.R. § 4.118 and § 
4.25.  Thus, reexamination is necessary.  38 U.S.C.A. 
§ 5103A.  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.  

Finally, any ongoing medical records pertinent to the issue 
should also be obtained.  38 C.F.R. § 3.159(c)(1), (2) 
(2009).

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO should obtain any records of 
ongoing treatment for the basal cell 
carcinoma from the pertinent providers.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.
        
2.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
the Veteran for a VA skin examination -- 
with the examiner who performed the June 
2009 VA examination, if possible -- to 
ascertain the current nature and severity 
of the Veteran's service connected basal 
cell carcinoma.  

In addition to evaluating the Veteran's 
scars in accordance with VA worksheets 
and guidelines, the examiner must 
specifically state: (a) whether the basal 
cell carcinoma scars cause systemic or 
nervous manifestations; (b) the exact 
measurements of the size of the residual 
scars from the basal cell carcinoma only; 
(c) whether the scars from the basal cell 
carcinoma are superficial and painful or 
unstable and specifically, and, if so, 
which scars; and (d) whether 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas affected are 
from the scars from the basal cell 
carcinoma, only, (e) whether the scars 
from basal cell carcinoma produce 
exceptional repugnance, and (f) whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required for a total duration of six 
weeks or more.  

The examiner again should describe any 
local recurrence or metastasis and 
treatment.  In addition, the examiner 
must indicate whether the basal cell 
carcinoma has any effect on the Veteran's 
employability.  New color photographs of 
the involved areas must be included in 
the report.  The examination report 
should contain the full rationale for all 
opinions expressed.

3. The RO must notify the Veteran of the 
consequences of failure to report for a 
scheduled VA examination.  The Veteran is 
also advised that failure to report for 
any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 10 percent 
for basal cell carcinoma, in light of all 
pertinent evidence and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of: whether a "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found) is appropriate 
(Fenderson v. West, 12 Vet. App. 119 
(1999)); whether TDIU will be assigned 
(Rice v. Shinseki, 22 Vet. App. 447, 452-
53 (2009)); and whether assignment of a 
higher rating on an extra- schedular 
basis is warranted under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran should be 
afforded an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




